Citation Nr: 0125487	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left foot and/or 
ankle disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a skin disorder of 
the feet.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Evaluation of patellofemoral pain syndrome of the right 
knee, currently rated as 10 percent disabling.

10.  Evaluation of patellofemoral pain syndrome of the left 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
November 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
patellofemoral pain syndrome of the right knee and for 
patellofemoral pain syndrome of the left knee, each assigned 
a non-compensation rating; and denied service connection for 
a left foot and/or ankle disorder, bronchitis, a low back 
disorder, a skin disorder of the feet, chronic 
sinusitis/headaches, hearing loss, tinnitus, and for a 
fracture of the left elbow.  In April 1994, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  

In March 1995, the veteran appealed all issues except the 
denial of service connection for a fracture of the left 
elbow.  The veteran indicated that he was satisfied with the 
disposition of that issue.  Thereafter, a statement of the 
case was issued.  In his substantive appeal, the veteran 
addressed the issues on appeal and he also addressed the 
issue of service connection for a fracture of the left elbow.  
Since this correspondence was not received within one year of 
the notice to the veteran of the denial of that claim, the 
veteran has not timely initiated an appeal as to that issue.  
However, the Board notes that the veteran may raise of issue 
of whether new and material evidence has been received to 
reopen that claim with the RO.  

The veteran thereafter testified before a hearing officer at 
the RO in September 1997.  In a May 1998 rating decision, the 
disability ratings for his service-connected right and left 
knee disabilities were assigned separate 10 percent ratings.  
It was noted that at the time of the hearing, the veteran and 
his representative made clear that the veteran was only 
seeking a combined 20 percent rating for this disability and, 
as such, this matter was resolved.  The Board notes that 
while the RO attempted to obtain a copy of the transcript of 
this hearing, the RO was unable to do so.  As such, the 
veteran was offered another opportunity to testify at a 
personal hearing, but did not reply to that offer.  The Board 
notes that the veteran has indicated that he is in fact 
seeking a rating higher than the individual 10 percent 
ratings assigned for his knee disabilities.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since a copy of the transcript of 
the RO hearing cannot be obtained, the Board is unable to 
verify that the veteran actually withdrew the issues of 
higher ratings for his service-connected knee disabilities in 
compliance with 38 C.F.R. § 20.204.  As such, and in 
accordance with AB, the matter of higher ratings for right 
and left patellofemoral pain syndrome remains in appellate 
status.  


FINDINGS OF FACT

1.  The veteran clearly and unmistakably had a left navicular 
fracture prior to his entry into active duty which did not 
increase in severity during service.  

2.  The veteran does not currently have a left ankle/foot 
disability.

3.  The veteran does not currently have a back disability.

4.  Post-service diagnoses of skin disorders of the feet are 
not related to service.

5.  Post-service diagnosis of bronchitis is not related to 
service.  

6.  The veteran does not currently have sinusitis.

7.  Migraines/cluster type headaches were incurred during 
service. 

8.  The veteran does not currently have hearing loss 
disability of either ear as contemplated within the VA 
definition of hearing loss per 38 C.F.R. § 3.385.

9.  The veteran does not currently have tinnitus.  


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that a left 
navicular fracture existed prior to service and the 
presumption of soundness is rebutted.  38 U.S.C.A. §§ 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306.

2.  A left ankle/foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2000).

4.  A skin disorder of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

5.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).

6.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).

7.  Migraines/cluster type headaches were incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2000).

8.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2000).

9.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1994 rating decision; April 1995 statement of the case; 
and January 1997, June 1998, and May 2001 supplemental 
statements of the case, all sent to the veteran, of the 
reasons and bases for the denial of his service connection 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the veteran was afforded several VA examinations and 
the RO also obtained the veteran's VA and private medical 
records.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The veteran was 
also afforded a personal hearing.  Unfortunately, the hearing 
transcript is unavailable for review.  As such, the veteran 
was offered another hearing, but did not reply.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his service connection claims.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 


Background

Prior to service, the veteran was treated at the Everett 
Orthopaedic and Fracture Clinic, P.S.C. in November 1986 for 
foot complaints of two weeks' duration.  The veteran, who was 
sixteen years old at the time, related that he fell and 
twisted his left foot.  He related that there had been no pop 
or snap.  He indicated that the pain was dorsally in the 
ankle and anteromedially.  The veteran ambulated with a mild 
limp and stated that his left foot still hurt.  Physical 
examination was performed and x-rays were taken.  On x-ray, 
the physician noted that there was a fracture in the 
navicular separating it into superior and interior portions.  
The veteran was placed in a short leg fiberglass cast and was 
given crutches and told not to weight-bear for 3 to 4 weeks.  
About 2 weeks later, more x-rays were taken and the fracture 
line in the navicular was not visible, which was noted to be 
a good sign.  Two weeks later, the cast was removed and the 
skin was in good condition.  The foot was not particularly 
swollen.  X-rays of the left foot and ankle showed that the 
navicular fracture had disappeared.  However, there were 
definite bone shifts on the medial and lateral side in the 
mortise view in AP suggesting some fractures of the talus and 
the subtalar joint as well.  It was noted that the veteran 
was going to be treated with progressive activity and that he 
would continue to use crutches and gradually increase 
weightbearing over the next two weeks.  Approximately a month 
later, in April 1998, the veteran was seen.  At that time, he 
was still limping some, but he exhibited excellent passive 
and active range of motion.  He was told that he could swim 
and lift weights, but no running or jumping for two more 
months.  

At the end of March 1987, the veteran was seen with multiple 
areas of discomfort and reported having swelling and locking 
of the left ankle.  Physical examination revealed excellent, 
apparently pain-free range of motion.  There was 1+ 
tenderness dorsally in the region of the distal talonavicular 
ligament.  In April 1987, x-rays were within normal limits.  
Subsequent blood tests were normal.  In May 1987, the veteran 
related that his left ankle had been doing well up until the 
past week.  He indicated that he was having problems in the 
medial subtalar joint area.  There was tenderness in the 
anterior ankle joint and there was a definite unilateral 
tenderness in the posterior medial subtalar joint.  The 
veteran was fitted with an air cast ankle brace to block the 
subtalar motion which he could wear in his shoes.  In June 
1987, the veteran reported that his left ankle was better.  
There are no further preservice medical reports of the left 
ankle problems.

In October 1988, the veteran was afforded an enlistment 
examination.  In his report of history, it was noted that the 
veteran had a previous left foot injury.  A review of the 
preservice medical records revealed a diagnosis of 
undisplaced navicular fracture.  However, it was also noted 
that evaluation showed full range of motion, normal strength, 
no tenderness, no swelling, and no gross abnormality.  It was 
concluded that the veteran had a history of undisplaced 
navicular fracture, probably left foot, with no residual 
abnormality.  The report of the enlistment examination 
revealed that the veteran had mild, asymptomatic pes planus.  
No other musculoskeletal or any neurological impairment of 
the feet or ankles or of the back was noted.  In addition, 
the veteran's nose , sinuses, mouth, throat, chest, and lungs 
were noted to have no abnormalities.  No skin disorder was 
demonstrated.  The veteran's ears were also noted to have no 
abnormalities.  Audiological examination revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
0
LEFT
5
5
10
10
0

In October 1989, the veteran was treated for acute 
nasopharyngitis.  Also, in October 1989, the veteran was 
treated for possible bronchitis.  Several weeks later, it was 
noted that he had a chronic cough of three weeks' duration.  
He was diagnosed as having bronchitis.  In November 1989, the 
veteran was treated for a productive cough.  It was noted 
that there was a prior diagnosis of bronchitis.  Current 
diagnosis of bronchitis, resolving, was made.  In March 1990, 
the veteran reported that his left foot gave out after he 
landed on a rock.  The veteran related that he had pain and 
swelling of the left foot.  Physical examination revealed 
some swelling with tenderness over the medial aspect of the 
left foot near the proximal end of the first mediotarsal.  
There was full range of motion except on inversion.  X-rays 
of the left foot were negative, no bony abnormalities were 
seen.  In May 1990, the veteran reported that he had 
headaches, stuffy nose, chills, and fever, of one day's 
duration.  The diagnosis was acute nasopharyngitis.  In June 
1990, the veteran was examined.  The physical examination was 
negative except for knee problems.  The veteran was separated 
from service in November 1990 for medical reasons having to 
do with knee disabilities.  

Following service, the veteran was treated at the Quilceda 
Medical Clinic.  In August 1991, the veteran was treated for 
eczema of the feet of eight months' duration.  A physician 
did not opine as to the etiology thereof, but it was noted 
that the veteran wore heavy socks and boots.  In June 1992, 
the veteran was treated for an ingrown big toenail and was 
also treated for left foot complaints after a tool weighing 
over one thousand pounds rolled over the toes of his left 
foot.  The diagnosis was mild crush injury f the 2nd, 3rd, and 
4th toes of the left foot.  

In August 1993, the veteran was afforded a VA general medical 
examination.  In pertinent part, the veteran related that he 
had an episode of bronchitis during service in October 1989.  
He related that he took antibiotics and it resolved.  
Currently, the veteran reported no pulmonary complaints.  
Ears, nose, and throat examination revealed no abnormalities.  
In addition, evaluation of the lungs revealed that they were 
clear.  The examiner concluded that the veteran had an 
episode of bronchitis in October 1989 which was treated with 
antibiotics and resolved with no apparent sequelae and no 
ongoing pulmonary problems.  The examiner noted that there 
were no current complaints or remarkable findings on 
examination.  With regard to the veteran's hearing, the 
examiner noted that the veteran had no history of tinnitus or 
ear infections.  The examiner noted that the veteran was 
exposed to high intensity noises during his training in the 
infantry.  Physical examination revealed that the tympanic 
membrane was mild to moderately retracted bilaterally.  The 
examiner concluded that there was a history of some hearing 
loss on past audiometric testing, but no subjective hearing 
loss, no tenderness, no history of ear infections, and no 
remarkable findings on examination other than some mild 
refraction of the tympanic membranes.  

Thereafter, the veteran was afforded audiometric testing.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
4000
RIGHT
5
15
0
10
30
LEFT
10
5
5
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The audiometric examiner concluded that the veteran's hearing 
was within normal limits in both ears and there was no 
tinnitus.  

Post-service, the Board notes that the veteran was seen on an 
emergent basis at the Cascade Valley Hospital in December 
1995.  At that time, the veteran complained of a 3 day global 
headache and related that he had had similar headaches since 
1989.  He also indicated that he had had left anterior 
epistaxis that day.  Following physical examination, the 
diagnoses were acute and chronic headache and left anterior 
epistaxis, resolved.  It was noted that the veteran's 
headache pain may have had a vascular component as well as a 
muscle contraction component.  

The veteran was also treated, post-service, at the Seattle VA 
medical facility.  A review of those records shows that, in 
March 1995, the veteran came in for his "knees and back."  
However, no specific back complains were made and no 
diagnosis of a back disability was rendered.  In April 1995, 
the veteran complained of having headaches for the past 6 
years.  The veteran reported that when a headache occurred, 
he felt like his head was throbbing and was ready to explode.  
The pain was concentrated in the left occipital area.  
Examination revealed that cranial nerves II through XII were 
intact.  No abnormalities were noted.  An ears, nose, and 
throat examination was also performed.  The veteran was 
diagnosed as having possible bronchitis and headaches of 
unknown etiology.  He was provided antibiotics.  In April 
1995, the veteran's knees, left elbow, and left foot were 
examined.  No diagnosis of left foot disability was made.  
April 1995 x-rays of the left ankle revealed no evidence of 
acute injury or significant soft tissue abnormality.  The was 
a small bone island in the calcaneus.  In July 1995, the 
veteran reported that he had had headaches for the past 5 
years in variable intervals lasting 7 days.  Examination 
revealed that cranial nerves II through XII were intact.  No 
abnormalities were noted.  The examiner noted that the length 
of headache pain was most consistent with cluster headaches, 
possibly migraines.  The examiner did not opine as to the 
etiology thereof.  In September 1995, the veteran was treated 
for onymycosis and dry skin on his feet.  The veteran 
reported that he had had this problem for two months and had 
had this problem in the past.  The examiner did not opine as 
to the etiology thereof.  

In January 1996, the veteran was afforded a VA joints 
examination.  At that time, the veteran's skin was warm and 
dry.  The skin of the lower extremities was noted to be 
normal.  No skin abnormality was diagnosed.  Range of motion 
testing of the lower extremities was performed.  Range of 
motion of the ankles was noted to be intact.  In addition, no 
tenderness was elicited.  Examination of the spine showed 
normal cervical and lumbar lordosis as well as normal 
thoracic kyphosis.  No vertebral body or paravertebral 
tenderness with palpation was demonstrated.  The examiner 
noted that the veteran had full lumbosacral forward flexion 
at 95 degrees, that his backward extension was within normal 
limits at 30 degrees, that he had full lateral flexion at 40 
degrees, and that he had rotation to 35 degrees without 
limitation.  Deep tendon reflexes were 2+/2 and symmetric.  
Plantar reflexes were downward.  The examiner concluded that 
there was insufficient evidence at the present time to 
warrant a diagnosis of acute or chronic disorder of the left 
foot or ankle or residuals thereof.  It was noted that April 
1995 x-rays were normal.  In addition, no diagnosis of a back 
disability was made.  

In June 1996, the veteran was afforded a VA cranial nerves 
examination.  At that time, the veteran reported that he 
began having headaches in 1989 during bootcamp which 
increased in 1990 when he was in infantry training.  The 
veteran related that he was seen by a corpsman and was given 
nonsteroidal anti-inflammatory agents.  He related that the 
headaches were occurring once a week at that time.  The 
veteran stated that the headaches had continued to occur once 
a week with severe headaches occurring once a month.  The 
veteran indicated that they were usually bioccipital and then 
became bifrontal.  In addition, he indicated that he had had 
epistaxis with the headaches on 4 occasions and occasionally 
had dizziness.  He reported no other neurological or systemic 
symptomatology.  Physical examination revealed an obvious 
weakness in the levators of the left forehead which the 
veteran related that due to a cyst removal.  Blood pressure 
was 128/88, pulse as 84 and regular.  Head and neck 
examination revealed a 1 centimeter scar in the left 
supraorbital region and a palpable slight indentation in the 
left supraorbital ridge, apparently from the cyst removal.  
The veteran had absence of levator function in the left 
frontalis.  Ears, nose, and throat examination was otherwise 
unremarkable.  There were no retinal vascular changes noted 
the tympanic membrane was intact bilaterally.  Cranial nerves 
were intact.  The thyroid was normal to palpation.  There was 
no adenopathy.  There were no carotid bruits and no vein neck 
distention.  Lungs were clear bilaterally.  Heart sounds were 
regular  rate and rhythm with no abnormalities.  Extremity 
evaluation revealed no clubbing, cyanosis, or edema.  No 
peripheral neurological changes were noted.  The examiner 
concluded that the veteran had migraines/cluster type 
headaches since 1990, occurring once a week with a more 
severe headache occurring once a month.  

In December 1997, the veteran was treated by VA on an 
outpatient basis for knee and left elbow complaints.  It was 
noted that he also had a history of left ankle fracture.  

The veteran contends that he has pain and discomfort of the 
left ankle and that his left ankle was treated during 
service.  The veteran asserts that he has difficulty hearing 
when there is background noise and that he experiences 
constant ringing in his ears.  The veteran asserts that he 
has a back disability due to the training exercises her 
performed during service and/or due to his service-connected 
knee disabilities.  The veteran asserts that he had a skin 
disorder of the feet during service and he was given spray 
and cream for this problem.  The veteran maintains that he 
had headaches during service and was given aspirin.  The 
veteran also asserts that he had bronchitis during service 
and that he still has problems from this disorder.  


Analysis

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show that he served 
during combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss (organic disease of the nervous 
system) will be presumed to have been incurred in service if 
it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).


Left Ankle/Foot Disability

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 
U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).  

In this case, the preservice medical records clearly show 
that the veteran injured his left ankle in late 1986.  On x-
ray, it was noted that there was a fracture in the navicular 
separating it into superior and interior portions.  The 
veteran received treatment for this problem over the next 7 
months.  By June 1987, the veteran reported feeling better 
and no further residual left ankle disability was noted.  
Upon entrance examination into service in October 1988, 
nearly two years after the left ankle injury had occurred, 
the examiner documented that the veteran had a previous left 
foot injury.  However, it was also noted that current 
evaluation showed full range of motion, normal strength, no 
tenderness, no swelling, and no gross abnormality.  It was 
concluded that the veteran had a history of undisplaced 
navicular fracture with no residual abnormality.  

The Board notes that the enlistment examination revealed that 
the veteran had mild, asymptomatic pes planus.  The veteran 
is not at this time claiming service connection for pes 
planus nor has that disability been considered by the RO.  
Accordingly, the Board is not considering service connection 
for pes planus in this decision.  

The Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a left ankle defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

In this case, the veteran had an injury to his left ankle 
which preexisted service.  The record unequivocally shows 
that the veteran injured his left ankle and this injury 
resulted in a fracture of the navicular.  The Board notes 
that although this preexisting left navicular fracture 
preexisted service, there was no residual disability at the 
time of entry into service.  However, VA law and regulations 
require that there is clear and unmistakable evidence that a 
left ankle defect, infirmity, or disorder existed prior to 
service not that this left ankle defect, infirmity, or 
disorder is productive of residual functional impairment at 
the time of service entry.  Thus, while no apparent 
functional impairment, i.e., specific disability level, was 
shown at the time the veteran entered service, there was 
clear and unmistakable evidence of left ankle injury prior to 
service.  

Therefore, the Board finds that there is clear and 
unmistakable evidence that the veteran had a left navicular 
fracture which existed prior to service.  Accordingly, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  

The next matter that must be resolved is whether the 
veteran's preexisting left ankle injury was aggravated during 
service.  Thus, the record must establish that there was an 
increase in disability during service that was not due to the 
natural progress of the disease.  

As noted, the examiner noted, at service entry, that the 
veteran did not have current left ankle disability as the 
veteran did not demonstrate any functional impairment of the 
left ankle.  During service, in March 1990, the veteran 
reported that his left foot gave out after he landed on a 
rock.  The veteran related that he had pain and swelling of 
the left foot.  Physical examination revealed some swelling 
with tenderness over the medial aspect of the left foot near 
the proximal end of the first mediotarsal.  There was full 
range of motion except on inversion.  X-rays of the left foot 
were negative, no bony abnormalities were seen.  No further 
complaints, findings, treatment, or diagnosis of left foot 
disability were made during service.  

Thus, in sum, the veteran was treated on one occasion during 
service for complaints of pain and swelling of the left foot.  
However, x-rays were negative and the veteran's left 
ankle/foot exhibited full range of motion.  There is no 
medical evidence establishing that this single instance of 
left ankle/foot complaints, without objective evidence of 
diagnosed disability, represents an increase in the level of 
functional impairment of the left ankle during service.  As 
noted, the veteran did not thereafter complain of left ankle 
problems nor was he treated or diagnosed as having any left 
ankle disability.  There is no medical evidence whatsoever 
showing that the veteran's preexisting left ankle fracture 
underwent an increase in severity during service.  

Following service, in 1992, the veteran suffered a mild crush 
injury to several of his left toes.  There was no injury to 
the left ankle at that time.  In April 1995, the veteran's 
knees, left elbow, and left foot were examined by VA.  No 
diagnosis of left ankle/foot disability was made.  April 1995 
x-rays of the left ankle revealed no evidence of acute injury 
or significant soft tissue abnormality.  The was a small bone 
island in the calcaneus.  In January 1996, the veteran was 
afforded a VA joints examination.  No abnormality of the left 
ankle was shown on examination.  In addition, no tenderness 
was elicited and the veteran did not report having left ankle 
pain.  The examiner concluded that there was insufficient 
evidence at the present time to warrant a diagnosis of acute 
or chronic disorder of the left foot or ankle or residuals 
thereof.  It was noted that April 1995 x-rays were normal.

In sum, there is clear and unmistakable evidence that the 
veteran had a left navicular fracture existed prior to 
service.  Thus, the presumption of soundness is rebutted.  
The veteran was treated on only one isolated occasion during 
service for a left foot problem.  That problem resolved as 
there were no further complaints, findings, treatment, or 
diagnosis of left ankle/foot disability during service.  The 
Board finds it significant to note that following the 
veteran's one occasion of a left foot injury during service, 
the veteran was seen on multiple occasions for knee 
disability, for which he was eventually discharged.  However, 
on these many occasions, he did not report having any 
residual left ankle/foot problem or any further left 
ankle/foot problem.  The Board finds that his silence in this 
regard is tantamount to his own admission that the left foot 
injury which occurred during service resolved and no longer 
presented any functional problems to the veteran and that the 
fracture of the left navicular which preexisted service did 
not increase in severity during service.  

There is no medical evidence whatsoever showing that the 
veteran's preexisting left navicular fracture underwent an 
increase in severity during service.  Further, since the 
veteran was only treated on one isolated occasion during 
service for a left foot problem, the veteran clearly did not 
have a chronic left ankle/foot disability independent of the 
preexisting left navicular fracture during service.  The 
Board finds that due to the lack of any post-service 
diagnoses of left ankle/foot disability, there clearly is no 
continuity of symptomatology with regard to inservice left 
foot problems shown after service.  Although April 1995 x-
rays of the left ankle revealed a small bone island in the 
calcaneus, there is no evidence that this bone island is in 
any way disabling nor is there any medical evidence that it 
is related to service in any way.  The post-service VA joints 
examination concluded that there was insufficient evidence at 
the present time to warrant a diagnosis of acute or chronic 
disorder of the left foot or ankle or residuals thereof.  
Although the veteran maintains that he suffers from left 
ankle pain, the Board does not find these complaints of pain 
to be credible.  The record is replete with complaints and 
treatment of medical problems, but there are no complaints of 
left ankle pain contained therein.  Moreover, there was no 
complaint by the veteran of left ankle pain upon physical 
examination when the examiner was manipulating, moving, and 
testing the left ankle.  Thus, his complaints are not 
credible.  

Based on the record, the Board must find that the current 
medical evidence shows that the veteran does not have a left 
ankle/foot disability, as demonstrated by objective findings.  
Accordingly, the veteran does not have a valid claim of 
service connection for a left ankle/foot disability on the 
basis that a preexisting left ankle injury characterized as 
left navicular fracture was aggravated during service or on 
the basis that a left ankle/foot disability, independent of 
the left navicular fracture, was incurred during service.  
Therefore, the Board must conclude that a left ankle/foot 
disability was not incurred in or aggravated by service.  


Low Back Disorder

The veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of a back 
disability although the service medical records document 
other disabilities.

The post-service medical records show that, in March 1995, 
the veteran came to VA for treatment of his "knees and back."  
However, no specific back complains were made and no 
treatment or diagnosis of a back disability was rendered.  

The post-service VA joints examination included a full back 
evaluation, but revealed no current back disability.  

Thus, with regard to alleged back disability, there is no 
inservice or post-service diagnosis of a back disease or 
injury.  Although the veteran maintains that he does have a 
back disability and that it was incurred during service or is 
due to service-connected knee disabilities, based on the 
record, the Board must find that the current medical evidence 
shows that the veteran does not in fact have a back 
disability, or a back disease or injury, as demonstrated by 
objective findings.  Accordingly, the veteran does not have a 
valid claim of service connection for a back disability.  
Rabideau.  Therefore, the Board must conclude that a back 
disability was not incurred in or aggravated by service. 


Skin Disorder of the Feet

The veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of a skin 
disorder of the feet although the service medical records 
document other disabilities.

The post-service medical records show that in August 1991, 
the veteran was treated at the Quilceda Medical Clinic and 
was diagnosed as having eczema of the feet of eight months' 
duration (which dates the onset of that problem as occurring 
after service discharge).  A physician did not opine as to 
the etiology thereof, but it was noted that the veteran wore 
heavy socks and boots.  In September 1995, the veteran was 
treated for onymycosis and dry skin on his feet.  The veteran 
reported that he had had this problem for two months and had 
had this problem in the past.  The examiner did not opine as 
to the etiology thereof.  In January 1996, the veteran was 
afforded a VA joints examination.  At that time, the 
veteran's skin was warm and dry.  The skin of the lower 
extremities was noted to be normal.  No skin abnormality was 
diagnosed.  Although the veteran has been subsequently 
treated by VA for medical problems, he was not treated for 
nor diagnosed as having a skin disorder of the feet. 

In sum, the veteran was not diagnosed as having a skin 
disorder of the feet during service.  Following his discharge 
from service, the veteran has been treated for skin disorders 
of the feet on two occasions, during 1991 and during 1995.  
There is no medical opinion relating any skin disorder of the 
feet to service.  

Therefore, although the veteran asserts that he incurred a 
skin disorder of the feet during service and that he still 
suffers from this problem, the medical evidence does not show 
that the veteran had a skin disorder of the feet during 
service nor does it show that any post-service skin disorder 
of the feet is related to service.  Thus, when all the 
evidence is taken into account, it is clear that the 
veteran's post-service diagnoses of skin disorders of the 
feet were first manifested after service and developed 
independently of service or any occurrence or problem therein 
and are not related to service.  Therefore, the Board must 
conclude that a skin disorder of the feet was not incurred in 
or aggravated by service. 


Bronchitis/Sinusitis

A review of the service medical records that in October 1989, 
the veteran was treated for acute nasopharyngitis.  Also in 
October 1989, he was thereafter diagnosed as having 
bronchitis which was resolving by the next month, in November 
1989.  In May 1990, the veteran reported that he had 
headaches, stuffy nose, chills, and fever, of one day's 
duration. 

Following service, in August 1993, the veteran was afforded a 
VA general medical examination.  In pertinent part, the 
veteran related that he had an episode of bronchitis during 
service in October 1989.  He related that he took antibiotics 
and it resolved.  Currently, the veteran reported no 
pulmonary complaints.  Ears, nose, and throat examination 
revealed no abnormalities.  In addition, evaluation of the 
lungs revealed that they were clear.  The examiner concluded 
that the veteran had an episode of bronchitis in October 1989 
which was treated with antibiotics and resolved with no 
apparent sequelae and no ongoing pulmonary problems.  The 
examiner noted that there were no current complaints or 
remarkable findings on examination.  In April 1995, the 
veteran was treated by VA and an ears, nose, and throat 
examination was performed.  The veteran was diagnosed as 
having possible bronchitis and headaches of unknown etiology.  
He was provided antibiotics. 

In June 1996, the veteran was afforded a VA cranial nerves 
examination.  At that time, ears, nose, and throat 
examination was unremarkable and the lungs were clear 
bilaterally. 

In sum, during service, the veteran was treated for an 
episode of bronchitis.  In August 1993, a VA examiner opined 
that the veteran's inservice episode of bronchitis had 
resolved with no apparent sequelae and no ongoing pulmonary 
problems.  The post-service records also show treatment for 
one possible episode of bronchitis, however subsequent 
records do not show that the veteran currently has bronchitis 
or any pulmonary impairment. 

Since the veteran was treated during service on only one 
isolated occasion for bronchitis and since that problem 
resolved without sequelae, the veteran clearly did not have a 
chronic pulmonary disability during service.  There is no 
medical evidence showing that the veteran had another episode 
of bronchitis for many years.  Thus, continuity of 
symptomatology after service also is not shown.  Moreover, 
there is no post-service medical evidence of record relating 
the veteran's development of possible bronchitis in 1995 to 
service or to the episode of bronchitis during service. 

Thus, when all the evidence is taken into account, it is 
clear that the veteran's post-service diagnosis of possible 
bronchitis arose independently of service or any occurrence 
or problem therein and are not related to service.  
Therefore, the Board must conclude that bronchitis was not 
incurred in or aggravated by service. 

Moreover, the Board notes that the veteran was treated on one 
occasion during service for acute nasopharyngitis.  There was 
no diagnosis of sinusitis during service.  Due to the lack of 
continued treatment for nasopharyngitis and due to the lack 
of treatment of diagnosis of sinusitis, there is no evidence 
of a chronic disorder of these types during service.  

The post-service medical records do not show any complaints, 
findings, treatment, or diagnosis of sinusitis or of 
nasopharyngitis, for that matter.  As such, there clearly is 
no continuity of symptomatology shown after service.  

Thus, with regard to alleged sinusitis, there is no inservice 
or post-service diagnosis of this disability.  The Board 
finds it significant to note that the veteran has been 
treated on may occasions for various medical problems, but 
has never reported that he has sinusitis.  Although the 
veteran maintains that he does have sinusitis and that it was 
incurred during service, based on the record, the Board must 
find that the current medical evidence shows that the veteran 
does not in fact have sinusitis, as demonstrated by objective 
findings.  Accordingly, the veteran does not have a valid 
claim of service connection for sinusitis.  Rabideau.  
Therefore, the Board must conclude that sinusitis was not 
incurred in or aggravated by service. 


Headaches

A review of the service medical records shows that in May 
1990, the veteran reported that he had headaches, stuffy 
nose, chills, and fever, of one day's duration.  The 
diagnosis was acute nasopharyngitis.  There are not further 
service medical records reflecting complaints, findings, 
treatment, or diagnosis of headaches.  

Following service, the veteran was seen on an emergent basis 
at the Cascade Valley Hospital in December 1995.  At that 
time, the veteran complained of a 3 day global headache and 
related that he had had similar headaches since 1989.  He 
also indicated that he had had left anterior epistaxis that 
day.  Following physical examination, the diagnoses were 
acute and chronic headache and left anterior epistaxis, 
resolved.  It was noted that the veteran's headache pain may 
have had a vascular component as well as a muscle contraction 
component.  

VA records show that in April 1995, the veteran complained of 
having headaches for the past 6 years.  The veteran was 
diagnosed as having headaches of unknown etiology.  In July 
1995, the veteran reported that he had had headaches for the 
past 5 years in variable intervals lasting 7 days.  The 
examiner noted that the length of headache pain was most 
consistent with cluster headaches, possibly migraines.  The 
examiner did not opine as to the etiology thereof. 

In June 1996, the veteran was afforded a VA cranial nerves 
examination.  At that time, the veteran reported that he 
began having headaches in 1989 during bootcamp which 
increased in 1990 when he was in infantry training.  The 
veteran related that he was seen by a corpsman and was given 
nonsteroidal anti-inflammatory agents.  He related that the 
headaches were occurring once a week at that time.  The 
veteran stated that the headaches had continued to occur once 
a week with severe headaches occurring once a month.  The 
examiner concluded that the veteran had migraines/cluster 
type headaches since 1990, occurring once a week with a more 
severe headache occurring once a month.  

In sum, there is one inservice complaint of headache, which 
appeared to be related to nasal problems.  Post-service, the 
veteran has been treated on several occasions for 
migraines/cluster type headaches.  The cranial nerves 
examination also diagnosed this disability.  The examiner 
concluded that the veteran had migraines/cluster type 
headaches since 1990, occurring once a week with a more 
severe headache occurring once a month.  It appears that the 
examiner found credible the veteran's report that he had 
suffered from these types of headaches since service.  The 
Board is cognizant that the service medical records only 
report one instance of headaches, but the post-service 
records tend to show that the veteran has in fact 
intermittently suffered from migraines/cluster type headaches 
for many years.  When all the evidence is assembled, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, while chronic migraines are not shown in the 
service medical records, the evidence is in relative 
equipoise regarding whether there is continuity of 
symptomatology shown post-service.  Also, the Board again 
notes that the VA examiner apparently found the veteran's 
statements regarding his history of headaches to be credible.  
Therefore, under the circumstances and in affording all doubt 
in the veteran's favor, the Board concludes that service 
connection is warranted for migraines/cluster type headaches 
as this disability was incurred during service. 


Hearing Loss

During service, the veteran only had one audiological 
examination, which was administered on entrance.  At that 
time, the veteran did not have hearing loss disability as 
contemplated under 38 C.F.R. § 3.385.  Likewise, the post-
service August 1993 VA audiological examination does not show 
hearing loss as contemplated under 38 C.F.R. § 3.385.  There 
is no other medical evidence demonstrating that the veteran 
has hearing loss disability as contemplated under 38 C.F.R. § 
3.385. 

While the Board is sympathetic to the veteran's claim, the 
Board is also bound by the pertinent VA regulation, 38 C.F.R. 
§ 3.385, which requires objective demonstration of current 
hearing loss disability.  In this case, the evidence does not 
show that the veteran has current hearing loss disability 
under 38 C.F.R. § 3.385.

Accordingly, the Board finds that the veteran does not 
currently have hearing loss disability of either ear as 
contemplated within the VA definition of hearing loss per 38 
C.F.R. § 3.385.  Accordingly, in the absence of current 
disability, the veteran does not have a valid claim of 
service connection for bilateral hearing loss.  Rabideau.  
Therefore, the Board must conclude that bilateral hearing 
loss was not incurred in or aggravated by service. 


Tinnitus

The veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of tinnitus 
although the service medical records document other 
disabilities.

The post-service medical records show that upon VA 
audiometric testing, the veteran did not have tinnitus.  
There are no other medical records which show that the 
veteran complained of having tinnitus or was diagnosed as 
having tinnitus. 

Thus, with regard to alleged tinnitus, there is no inservice 
or post-service diagnosis of this disability.  The Board 
finds it significant to note that the veteran has been 
treated on may occasions for various medical problems, but 
has never reported that he has tinnitus.  Although the 
veteran maintains that he does have tinnitus and that it was 
incurred during service, based on the record, the Board must 
find that the current medical evidence shows that the veteran 
does not in fact have tinnitus, as demonstrated by objective 
findings.  Accordingly, the veteran does not have a valid 
claim of service connection for tinnitus.  Rabideau.  
Therefore, the Board must conclude that tinnitus was not 
incurred in or aggravated by service. 


ORDER

Service connection for a left foot and/or ankle disability is 
denied  Service connection for a back disability is denied.  
Service connection for a skin disorder of the feet is denied.  
Service connection for bronchitis is denied.

Service connection for sinusitis is denied.  Service 
connection for migraines/cluster type headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  Service connection for hearing loss is 
denied.  

Service connection for tinnitus is denied.  


REMAND

As noted in the introductory portion of this decision, the 
veteran testified before a hearing officer at the RO in 
September 1997 and was subsequently granted higher ratings by 
the hearing officer for his service-connected right and left 
knee disabilities.  In the rating decision which implemented 
the hearing officer's determination, it was noted that at the 
time of the hearing, the veteran and his representative made 
clear that the veteran was only seeking a combined 20 percent 
rating for this disability and, as such, this matter was 
resolved.  However, as noted above, although the RO attempted 
to obtain a copy of the transcript of this hearing, the RO 
was unable to do so.  The veteran was offered another 
opportunity to testify at a personal hearing, but did not 
reply to that offer and currently indicates that he is 
seeking ratings higher than the respective 10 percent ratings 
assigned for his knee disabilities.  In light of the fact 
that the hearing transcript cannot be located which would 
verify if the veteran's original claim for higher ratings was 
withdrawn per in 38 C.F.R. § 20.204, and in accordance with 
AB, the matter of higher ratings for right and left 
patellofemoral pain syndrome remains in appellate status.  In 
April 2001, VA outpatient records, which were not previously 
of record, were received.  In May 2001, the veteran was 
issued a supplemental statement of the case.  This 
supplemental statement of the case did not address the issue 
of higher ratings for service-connected knee disabilities as 
the RO no longer considered that matter to be in appellate 
status.  However, in light of the foregoing, the Board finds 
that the veteran must be issued a supplemental statement of 
the case which addresses these issues since those outpatient 
records contain information regarding the veteran's knee 
disabilities.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran from the Seattle VA medical 
facility.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
higher ratings for patellofemoral pain 
syndrome of the right and left knees.  If 
any benefit requested by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence added to the 
record since the March 2001 statement of 
the case.  The veteran should be given an 
opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



